Title: From George Washington to Henry Knox, 21 April 1783
From: Washington, George
To: Knox, Henry


                        
                            Sir
                            Head Quarters Newburgh 21st April 1783
                        
                        The cessation of hostilities having been now proclaimed, you will permit any Citizens of the State of New York
                            or of the United States to pass and Repass your Post with any Vessels, Boats or Water Crafts without any hindrance or
                            molestation on their Reporting themselves to you or to such Officer as shall be appointed by you for the purpose. I am Sir
                            Your most Obedt Servt
                        
                            Go: Washington
                        
                        
                            
                                Sent also to William Stephens Smith, commanding at Dobbs Ferry, and to the officers commanding at Stony
                                    Point and Verplancks Point.
                            
                        
                    